

Exhibit 10.1
 
UNFUNDED DEFERRED COMPENSATION PLAN
FOR THE DIRECTORS OF
LINCOLN BANK
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)
 
 
1.
This Plan shall be unfunded so that the Lincoln Bank (hereinafter known as the
“Bank”) is under a mere contractual duty to make payments when due under the
Plan.  The promise to pay shall not be represented by notes and shall not be
secured by a pledge of assets or in any other way.  This Plan and action taken
pursuant to it shall not be deemed or construed to establish a trust or
fiduciary relationship of any kind between or among the Bank, any Director, or
any other person.  Neither a Director nor any beneficiary of a Director shall
have the power to transfer, assign, anticipate, or otherwise encumber in advance
any of the payments that may become due hereunder, nor shall any of such
payments be subject to attachment, garnishment, or execution or be transferable
by operation of law in the event of bankruptcy, insolvency, or otherwise.

 
 
2.
Each Director may elect to have any portion or all of his or her calendar year
fees deferred by filing a written election with the Secretary of the Bank prior
to January 1st of the calendar year for which the deferral is made.  The
election may not be modified or revoked after the beginning of such calendar
year.  Elections may be modified or revoked as of the close of any calendar
year, but any such modification or revocation shall be effective only as to fees
for subsequent calendar years.  The deferral election shall be made on an
election form (“Election Form”) in the form attached hereto as Exhibit A, and
the deferral election shall continue from time to time until revoked or modified
by the Director.  A person who becomes a Director after January 1st of a
calendar year may elect to have any portion or all of his or her fees for such
calendar year deferred by filing a written election with the Secretary of the
Bank within 30 days after becoming a Director; provided, however, that such
election will only cover fees paid for services rendered after the date on which
the election is received by the Bank.  If he or she does not file such an
Election Form by such date, the Director will be deemed to have elected not to
defer fees herein.  As used herein, “fees” means any retainer fees or meeting
fees which an individual receives or is entitled to receive as a Director,
including fees that accrue on account of service on any committee of Directors
and fees that are payable for services over and above those normally expected of
Directors and performed at the request of the Chairman of the Bank.

 
 
3.
A Director’s election to defer fees shall continue from calendar year to
calendar year unless the Director revokes or modifies it in writing as provided
in paragraph 2 hereof.

 
 
4.
The Bank shall maintain a memorandum account for each Director participating in
the Plan with respect to deferred fees and shall credit such account quarterly
with interest.  The rate of interest for a quarter will be the highest, rate
offered by the Bank to the general public for any period of seven consecutive
calendar days during such quarter on new insured savings accounts, regardless of
term.  Interest will be compounded quarterly and credited to the accounts as of
the last day of each quarter.  The daily balance method will be used to
calculate interest on the accounts.  Interest will be based on an actual 365 day
basis.

 

1

--------------------------------------------------------------------------------



 
5.
Amounts which are deferred under the Plan, together with accumulated interest,
shall be paid in accordance with the Director’s applicable Election Form and the
requirements set forth in paragraph 6; provided, however, that payment must
commence or be made not later than the first day of the first calendar year
which begins on or after the later of (i) the date on which the Director incurs
a Separation from Service or (ii) the date on which the Director attains the age
specified by the retirement income test of the Social Security Act [Section
203(f))3), as amended, or the corresponding provision then in effect]; provided
further, that payment may commence or be made only as of the first day of a
calendar year and installment payments may be made only as of the first day of a
calendar month.  Amounts which are held pending distribution shall continue to
accrue interest at the stated interest rate.  In the case of amounts payable in
monthly or annual installments, each installment shall be equal to the aggregate
amount in the Director’s account as of the end of the month prior to the
installment payment date, multiplied by a fraction whose numerator is one (1)
and whose denominator is the number of installments (including the installment
that becomes payable as of such date) remaining.

 
The term “Separation from Service” means with respect to a Director who is not
also an employee of the Bank or Holding Company the good faith and complete
termination of such Director’s relationship with the Bank as a member of its
board of directors (and his relationship with the Holding Company as a member of
its board of directors, if applicable).  A Director who is also an employee of
the Bank or Holding Company shall incur a “Separation from Service” only if he
both incurs a good faith and complete termination of his relationship with the
Bank as a member of its board of directors (and his relationship with the
Holding Company as a member of its board of directors, if applicable) and has a
“termination of employment;” provided, however, that the Director shall not be
required to have a “termination of employment” if this Plan is not required to
be aggregated with any other nonqualified deferred compensation plan of the Bank
or Holding Company in which the Director participates as an employee under
Section 409A of the Code.  For purposes of this section, a “termination of
employment” means the termination of the individual’s employment with the Bank
or Holding Company for reasons other than death or disability.  Whether a
“termination of employment” takes place as determined based on the facts and
circumstances surrounding the termination of the individual’s employment.  A
“termination of employment” will be considered to have occurred if it is
reasonably anticipated that:  (a) the individual will not perform any services
for the Bank or Holding Company after the termination of employment, or (b) the
individual will continue to provide services to the Bank or Holding Company at
an annual rate that is less than fifty percent (50%) of the bona fide services
rendered during the immediately preceding twelve months of employment.
 
 
6.
The manner and date in which a Director’s deferred fees are to be distributed to
that Director shall be designated by that Director in the Election Form executed
by that Director.  The distribution options available to a Director shall
include:

 
 
(i)
lump sum, or

 
 
(ii)
monthly or annual installments over a period between 5 and 10 years

 

2

--------------------------------------------------------------------------------



Subject to paragraph 5, the Director shall designate in the Election Form the
year in which distribution is to be made or begin.  Notwithstanding anything
contained in this paragraph to the contrary, the following special rules shall
govern distributions made under this Plan;
 
 
(iii)
A Director shall be permitted to change the manner in which the deferred fees
are to be distributed by completing a new Election Form which provides for a
change in the manner of payment which is effective no earlier than 12 months
after the Election Form is completed and is effective at least two (2) calendar
years before the calendar year during which occurs the earlier of the date on
which the person ceases to be a Director or the date on which distribution of
the Director’s deferred fees would have been made but for the change in
election; provided, however, that no change in the manner in which the deferred
fees are to be distributed shall be permitted if it accelerates the time or
schedule of any distribution, and provided further that, except in the case of
death or disability, the first payment with respect to which such change is made
must be deferred for a period of not less than 5 years from the date such
payment would have been made but for the change in election.  Any completed
Election Form which does not meet the timing requirements of this subparagraph
(iii) or Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be null and void.

 
 
(iv)
If a Director fails to complete an Election Form, amounts credited to his or her
account shall automatically be distributed in a single lump sum as soon as
practicable (but no later than 2½ months) after the January 1 immediately
following the date on which the Director incurs a Separation from Service.

 
7.
If any former Director becomes a director, proprietor, officer, partner, or
employee of, or otherwise becomes affiliated with, any bank or savings
institution in the State of Indiana that competes with the Bank, or if a former
Director shall refuse a reasonable request of the Bank to perform consulting
services for it after he or she retires from the Bank’s Board of Directors, any
deferred fees and interest remaining payable to such person under the Plan shall
be payable immediately at the option of the Bank (but only to the extent such
acceleration of payment is permitted in accordance with Treasury Regulations
issued with respect to Section 409A of the Code).

 
8.
Each Director may file with the Bank a written designation of one or more
persons as the beneficiaries who shall be entitled to receive any amounts
remaining payable under the Plan after his or her death.  The election shall be
made in the form attached hereto as Exhibit B. A Director from time to time may
revoke or change his or her beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Bank.  The last such
designation received by the Bank shall be controlling; provided, however, that
no designation, or change or revocation thereof, shall be effective unless
received by the Bank prior to the Director’s death.  If any amount payable under
the Plan at or after the death of the Director cannot be paid to the Director’s
designated beneficiary, either because the Director failed validly to designate
a beneficiary or because the beneficiary designated by the Director is not
living at the time the amount becomes payable, the legal representative of such
deceased Director shall receive the payments.  A Director may make a time and
method of payment election regarding

 

3

--------------------------------------------------------------------------------



 
amounts that become payable during his or her lifetime and different time and
method of payment election with respect to amounts becoming payable after his or
her death, assuming those elections are made at the times permitted by this Plan
and otherwise comply with the conditions for such elections provided in the
Plan.  Unless a Director elects otherwise, all amounts becoming payable with
respect to a Director after his or her death shall be paid in one lump sum
within 2½ months of the January 1 coinciding with or next following such death.
 
9.
Each person receiving a payment under this Plan shall be responsible for the
Federal, state and local income tax consequences of such payment.  Where
applicable, the Bank shall withhold taxes from each distribution.

 
10.
This Plan shall not be deemed to constitute a contract of employment between the
parties hereto, nor shall any provisions hereof restrict the right of the Bank
to discharge the recipient, or restrict the right of a recipient to terminate
his or her employment or status as a Director.

 
11.
The President of the Bank shall be empowered to place the Plan in effect under
such additional conditions and terms as shall not be inconsistent with the terms
stated above and as shall not jeopardize the status of the Plan as a deferred
compensation plan allowing a Director of the Bank not to include the deferred
amount, including interest, in gross income under the Federal income tax law
until the taxable year or years such amounts are actually paid.

 
12.
If a Change in Control occurs prior to the date a Director’s benefits hereunder
commence (or after commencement of benefits but before all amounts due to
Director under this Plan have been paid), Director shall be paid the unpaid
balance of the amounts he has deferred hereunder, together with accumulated
interest hereunder, in a single lump sum payment within 30 days following the
Change in Control.  For purposes of this paragraph 12, “Change in Control” shall
mean:

 
 
(i)
a change in the ownership of the Bank or Lincoln Bancorp (the “Holding
Company”), which shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Bank or the Holding
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Bank or the Holding Company.  Such acquisition may occur as a
result of a merger of the Holding Company or the Bank into another entity which
pays consideration for the shares of capital stock of the Holding Company or the
Bank in the merger.  However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Bank or the Holding
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a change in the ownership of the Bank or the Holding
Company (or to cause a change in the effective control of the Bank or the
Holding Company (within the meaning of subsection (ii)). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Bank or the Holding Company acquires its
stock in

 

4

--------------------------------------------------------------------------------



exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Bank or the Holding Company (or issuance of stock of the Bank or the
Holding Company) and stock in the Bank or the Holding Company remains
outstanding after the transaction.
 
 
(ii)
a change in the effective control of the Bank or the Holding Company, which
shall occur only on either of the following dates:

 
 
(a)
the date any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank or the
Holding Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Bank or the Holding Company.

 
 
(b)
the date a majority of members of the Holding Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Holding Company’s board of
directors before the date of the appointment or election; provided, however,
that this provision shall not apply if another corporation is a majority
shareholder of the Holding Company.

 
If any one person, or more than one person acting as a group, is considered to
effectively control the Bank or the Holding Company, the acquisition of
additional control of the Bank or the Holding Company by the same person or
persons is not considered to cause a change in the effective control of the Bank
or the Holding Company (or to cause a change in the ownership of the Bank or the
Holding Company within the meaning of subsection (i) of this section).
 
 
(iii)
a change in the ownership of a substantial portion of the Bank’s assets, which
shall occur on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the Bank
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Bank
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Bank, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. No change in control event occurs under this
subsection (iii) when there is a transfer to an entity that is controlled by the
shareholders of the Bank immediately after the transfer. A transfer of assets by
the Bank is not treated as a change in the ownership of such assets if the
assets are transferred to -

 
 
(a)
a shareholder of the Bank (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

5

--------------------------------------------------------------------------------



 
(b)
an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Bank.

 
 
(c)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Bank; or

 
 
(d)
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c)

 
For purposes of this subsection (iii) and except as otherwise provided in
paragraph (a) above, a person’s status is determined immediately after the
transfer of the assets.
 
 
(iv)
For purposes of this section, persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering. Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Bank or the Holding Company; provided,
however, that they will not be considered to be acting as a group if they are
owners of an entity that merges into the Bank or the Holding Company where the
Bank or the Holding Company is the surviving corporation.

 
 
13.
Notwithstanding any provision of this Plan to the contrary, if a Director is
considered a Specified Employee at Separation from Service in accordance with
Section 409A of the Code, benefit distributions that are made upon Separation
from Service may not commence earlier than six (6) months after the date of such
Separation from Service; provided, however, that the six (6) month delay
required under this paragraph 13 shall not apply to the portion of any payment
resulting from the Director’s “involuntary separation from service” (as defined
in Treas. Reg. § 1.409A 1(n) and including a “separation from service for good
reason,” as defined in Treas. Reg. § 1.409A 1(n)(2)) that (a) is payable no
later than the last day of the second year following the year in which the
Separation from Service occurs, and (b) does not exceed two times the lesser of
(i) the Director’s annualized compensation for the year prior to the year in
which the Separation from Service occurs, or (ii) the dollar limit described in
Section 401(a)(17) of the Code.  In the event this paragraph 13 is applicable to
a Director, any distribution which would otherwise be paid to the Director
within the first six months following the Separation from Service shall be
accumulated and paid to the Director in a lump sum on the first day of the
seventh month following the Separation from Service.  All subsequent
distributions shall be paid in the manner specified in this Plan. For purposes
of clarification, the restrictions in this paragraph 13 do not apply to any
distribution required under paragraph 12 hereof.  The term “Specified Employee”
means a key employee (as defined in Section 416(i) of the Code without regard to
paragraph 5 thereof) of the Bank or Holding Company if any stock of the Bank or
Holding Company or any entity required to be aggregated with the Bank or Holding
Company under Section 414(b) or 414(c) of the Code is publicly traded on an
established securities market or otherwise.

 


6

--------------------------------------------------------------------------------



EXHIBIT A


LINCOLN BANK
DIRECTORS DEFERRED FEE PLAN


Election to Defer Receipt of Fees


Pursuant to the Unfunded Deferred Compensation Plan for the Directors of Lincoln
Bank (the “Plan”), the undersigned Director hereby elects to defer receipt of
the following compensation to be earned as a Director:


My election shall take effect as follows:


£ 
beginning January 1 of the year following this election.



£ 
beginning immediately as to all fees not yet earned. (Note: This may be elected
only if the Plan did not exist or the Director was not a Director on January 1
of the Year of this election.)



Distributions from the Plan shall be made according to the following method:


£ 
lump sum payment.



£ 
monthly installments (number of installments not to be less than 60 nor exceed
120).



£ 
annual installments (number of installments not to be less than 5 nor exceed
10).



Distributions from the Plan to me shall be made or commence as of the January 1
coinciding with or next following:


£ 
the date on which I have a Separation from Service.



£ 
the date on which I attain my Social Security retirement age.



£ 
the earlier of the foregoing dates.



£ 
the later of such foregoing dates;



provided, however, that the distribution of benefits hereunder is subject to the
provisions of paragraph 13 of the Plan.

1

--------------------------------------------------------------------------------





Distributions from the Plan after my death shall be made according to the
following method and at the following times:


£ 
lump sum payment



£ 
monthly installments commencing as of the January 1 coinciding with or next
following such death (number of installments not to exceed 120).  (Note: If
installment payments commence before the Director’s death, Payment to the
Director’s beneficiary or legal representative will commence as of the next date
after such death as of which an installment would have been payable to the
Director but for such death, and the number of months specified will be reduced
by the number of monthly installments that become payable before such death and
the monthly equivalent of the number of annual installments that became payable
before such death.)



£ 
annual installments commencing as of the January 1 coinciding with or next
following my death (number of installments not to exceed 10).  (Note: If
installment payments commence before the Director’s death, the number of years
specified will be reduced by the number of annual installments that became
payable before such death and the annual equivalent of the number of monthly
installments that became payable before such death.)



All changes in the manner and dates of payment of benefits under the Plan are
subject to the restrictions in Section 6(iii) of the Plan.
 


DATED:
               
Director’s Signature







Lincoln Bank hereby acknowledges receipt of the foregoing Election to Defer
Receipt of Fees.




     
LINCOLN BANK
                   
DATED:
   
By:
 




2

--------------------------------------------------------------------------------



EXHIBIT B
LINCOLN BANK
DIRECTORS DEFERRED FEE PLAN


DESIGNATION OF BENEFICIARY


In accordance with the provisions of the Lincoln Bank Directors Deferred Fee
Plan (the “Plan”), and subject to the conditions on the next page hereof, the
undersigned Director hereby designates the following as the beneficiary or
beneficiaries of any amounts payable under the Plan upon or after his or her
death, and hereby revokes all prior beneficiary designations, if any, made by
him or her:


PRIMARY BENEFICIARIES:
[List name, relationship to Participant, mailing address and (if available)
Social Security Number of each]
       
 
 
 
 
 
 
 
 
 
CONTINGENT BENEFICIARIES:
[List name, relationship to Participant, mailing address and (if available)
Social Security Number of each]
       
 
 
 
 
 
 

 

 
DATE:
           
Director’s Signature
               
Signature of Witness
   
(Someone Other Than Director)
                                   
Address of Witness
             
 
 
   


--------------------------------------------------------------------------------



CONDITIONS


1.           Unless otherwise provided on the preceding page of this
designation, each payment to be made pursuant to this designation shall be paid
in equal shares to those primary beneficiaries who survive the Director and are
living at the time such payment becomes due or, if no primary beneficiaries
survive the Director and are then living, in equal shares to those contingent
beneficiaries who survive the Director and are then living.


2.           Unless otherwise provided on the preceding page of this
designation, this designation shall automatically be revoked and be of no
further force or effect in the event of either of the following contingencies
occurring subsequent to the date hereof.


 
(a)
The marriage of the Director, unless the marriage is to the sole primary
beneficiary designated by this designation; or



 
(b)
The termination of the Director’s marriage, by dissolution, divorce or
annulment, unless (i) the former spouse is not designated by this designation as
a primary beneficiary or contingent beneficiary and (ii) no trust of which the
former spouse is a beneficiary is designated by this designation as a primary
beneficiary or contingent beneficiary.



3.           The right to change this designation without the consent of any
primary or contingent beneficiary is reserved.



--------------------------------------------------------------------------------




Lincoln Bank hereby acknowledges receipt of this Designation of Beneficiary.





     
LINCOLN BANK
                             
DATE:
   
By:
 



